Citation Nr: 0336429	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Bob Bellefleur, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1952 to January 
1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a dental condition.  

The appellant offered testimony before the undersigned at a 
videoconference hearing held in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The appellant testified that he would submit further evidence 
in support of his claim.  In June 2003, the appellant 
submitted a waiver of RO consideration of "the following 
evidence."  No additional evidence was received. 

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran testified that he sustained dental trauma and 
lost several teeth for which he received a bridge during 
service.  While his service medical records are unavailable, 
the veteran is competent to testify to his in-service injury, 
treatment, and loss of teeth.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993) (where the issue is factual in nature, such as 
whether an incident or injury occurred during service, lay 
evidence is competent; only evidence proceeding from a 
medically authoritative source is competent on medical 
questions).  The record contains medical evidence of a 
current dental disability in the form of treatment records 
dated from June 1989 to December 2001.  However, there is no 
evidence independent of the veteran's testimony as to whether 
his current dental disability is related to the in-service 
injury. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a dental 
examination.  Send the claims folder to 
the examiner for review.  The examination 
report, or an addendum to the report, 
should reflect that such a review was 
made. 

The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
appellant has a current dental disability 
that is consistent with dental trauma in 
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought continues to 
be denied, the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


